—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered May 27, 1997, convicting him of robbery in the third degree and petit larceny (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the conviction for petit larceny under the third count of the indictment, vacating the sentence imposed thereon, and dismissing that count of the indictment; as so modified, the judgment is affirmed.
The trial court providently exercised its discretion in denying the defendant’s application for a further psychiatric examination pursuant to CPL article 730 to ascertain his competency (see, People v Mokrzycki, 216 AD2d 493; People v Savona, 176 AD2d 362).
The defendant, however, correctly asserts that his conviction of petit larceny under count three of the indictment must be dismissed pursuant to CPL 300.40 (3) (b) as a lesser-included offense of robbery in the third degree (see, People v Bones, 125 AD2d 931).
The defendant’s remaining contentions are without merit. Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.